PHH Mortgage Corp. v. Wallace, No. 1200-11-14 Cncv (Toor, J., June 12, 2015).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy
of the text and the accompanying data included in the Vermont trial court opinion database is not guaranteed.]

                                          VERMONT SUPERIOR COURT
                                             CHITTENDEN UNIT
                                              CIVIL DIVISION

                                                          │
PHH MORTGAGE CORPORATION                                  │
 Plaintiff                                                │
                                                          │
 v.                                                       │             Docket No. 1200-11-14 Cncv
                                                          │
                                                          │
MARY WALLACE                                              │
 Defendant                                                │
                                                          │


                                         ORDER TO SHOW CAUSE

         On June 3, Plaintiff filed a motion to enlarge time to serve the defendant in this case.

However, the complaint was filed on November 17. More than six months have elapsed since the

filing date. Service was required within 60 days―by January 17. V.R.C.P. 3. Because the

request to extend the time for service was not made prior to the expiration of that 60-day period,

Plaintiff must establish “excusable neglect” to obtain an extension. V.R.C.P. 6(b)(2). Plaintiff

has not even argued that it meets such a standard, and has proffered nothing to suggest that it

does. See, e.g., In re Town of Killington, 2003 VT 87A, ¶¶ 16–17, 176 Vt. 60. All that Plaintiff

offers is that it has “placed this file on hold for Loss Mitigation workout negotiations.” Motion,

¶ 1. It certainly appears that the delay was within Plaintiff’s control, which suggests no excusable

neglect. Killington, 2003 VT 87A, ¶ 16 (“[T]he appropriate focus is on the third factor: the

reason for delay, including whether it was within the reasonable control of the movant.”).

         Inattention to detail, such as overlooking a service deadline, is not excusable neglect. Id.

¶ 19; see also In re Lund, 2004 VT 55, ¶ 5, 177 Vt. 465 (mem.) (“[I]gnorance of the law or

inattention to detail would rarely constitute excusable neglect.”); Peters v. Benways Transp., No.
2004-138, 2004 WL 5581859, at *2 (Vt. Aug. Term 2004)(“Mere oversight does not cross the

threshold of excusable neglect. Otherwise, there would be no limits upon extensions of time for

any reason.”) (unpublished mem.); Bergeron v. Boyle, 2003 VT 89, ¶ 22, 176 Vt. 78 (“Plaintiffs’

excuse that an attorney’s vacation and a related breakdown in internal office procedures resulted

in the late filing is insufficient to warrant a finding of excusable neglect.”); Margison v. Spriggs,

146 Vt. 116, 120 (1985)(ignorance of court’s rules of procedure not excusable neglect). Nor

does plaintiff have the option of choosing to sit on a case while it negotiates, delaying service as

long as it wishes to. The proper route in such a case is to request an extension of time before the

60-day deadline expires.

       The case will therefore be dismissed, without prejudice to its refiling, unless Plaintiff

submits additional evidence by June 22 establishing excusable neglect.

       Dated at Burlington this 10th day of June, 2015.



                                                              _____________________________
                                                              Helen M. Toor
                                                              Superior Court Judge




                                                 2